Citation Nr: 0404619	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-08048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran had active service, recognized for VA purposes, 
from August 1944 to August 1945.  This case comes to the 
Board of Veterans' Appeals (Board) from a July 2001 RO 
decision which denied service connection for bilateral 
hearing loss and tinnitus.  The veteran testified at a Travel 
Board hearing in September 2003.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began during 
his active military service.

2.  The veteran's current tinnitus is associated with his 
bilateral hearing loss and began during his active military 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection should be granted 
for bilateral hearing loss and tinnitus, and he maintains 
that such are due to noise exposure which he experienced 
aboard ship while on active duty in the Merchant Marine 
during World War II.

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

In the present case, the evidence shows the veteran had 
active service aboard ships in the American Merchant Marine 
from August 1944 to August 1945 (with one short break during 
this period).  This was his reported oceangoing service 
during the World War II period of armed conflict, and hence 
it is recognized as active service for VA purposes.  See Pub. 
L 95-202, § 401; 38 C.F.R. § 3.7(x)(15).  He had additional 
service in the Merchant Marine which is not recognized as 
active service for VA purposes.

Medical records from the veteran's active duty are 
unavailable, as is typical of World War II Merchant Marine 
cases.  Records show he was awarded various decorations from 
the War Shipping Administration, including decorations 
showing service in the Atlantic and Pacific war zones, 
involvement in the Philippine liberation, and aboard a ship 
engaged in direct enemy action (The Merchant Marine Combat 
Bar).  In connection with his VA claim, the veteran has 
described service aboard oilers/fuel tankers, assisting naval 
personnel aboard ship with firing the ship's guns, and 
hostile enemy activity.  An October 2001 statement from a 
shipmate corroborates some of the veteran's statements.  The 
Board finds that there is ample evidence that the veteran 
participated in combat, and thus the combat provisions of 
38 U.S.C.A. § 1154 apply.  See VAOPGCPREC 12-99.

The veteran notes that although his usual shipboard duties 
were as a messman, when the ship went to battle stations, and 
at some other times, he was exposed to loud noise, such as 
from the ship's guns, and he and his shipmate recall that in 
service he had hearing difficulty from the noise.  The Board 
finds that the veteran has given a credible account of loud 
noise exposure in combat situations, and the occurrence of 
acoustic trauma during service is accepted as fact.  

There are no medical records concerning hearing loss or 
tinnitus for many years after service.  However, in addition 
to the veteran's own statements, various October 2001 lay 
statements from relatives have described his difficulty with 
hearing over the years since service.  At his September 2003 
Board hearing, the veteran elaborated on his hearing 
difficulties during and since service.  

VA medical records from 2000 and later show the presence of a 
bilateral hearing loss disability (within the standards of 
38 C.F.R. § 3.385) as well as tinnitus (a ringing or similar 
sensation in the ears).  At a March 2000 VA audiology 
evaluation, the veteran reported his noise exposure in 
service, and the examiner commented that the current hearing 
problem was consistent with the aging process and noise-
induced cochlear pathology.  In July 2000, the veteran filed 
his claims for service connection for bilateral hearing loss 
and tinnitus.  In an October 2001 statement, a VA audiologist 
said that it was more likely than not that the veteran's 
hearing problems were the result of military noise exposure.  
At a February 2002 VA examination, the examiner said the 
veteran's hearing loss and tinnitus were consistent with 
noise exposure and it was as likely as not that a portion of 
his hearing loss and tinnitus were associated with military 
noise exposure/acoustic trauma.  The RO questioned this 
finding and requested a follow-up medical opinion.  In a 
February 2002 response, a VA doctor said that if it could be 
documented that there was no significant noise exposure in 
service, then the veteran's hearing loss would not be related 
to service; but if the veteran's history of significant noise 
exposure in service was accepted, then as likely as not his 
hearing loss was at least partially caused by the noise 
exposure in service.  

After reviewing all the evidence, the Board finds there is a 
reasonable basis to relate the veteran's current bilateral 
hearing loss and tinnitus with his active duty.  Certainly he 
was subjected to loud noise during his Merchant Marine active 
duty which included some combat exposure.  With regard to the 
combat provisions of 38 U.S.C.A. § 1154, the veteran has 
produced satisfactory lay or other evidence of acoustic 
trauma and hearing damage in service.  The VA medical 
opinions indicate that there is a good chance that the 
service noise exposure was a major factor in the development 
of his bilateral hearing loss and tinnitus, even if those 
conditions are not documented for some time after service, 
and even if other factors (e.g., the aging process) also 
played a causative role.  

In light of all the evidence, the combat provisions of 
38 U.S.C.A. § 1154, and the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(a), the Board finds that the veteran's 
current bilateral hearing loss and tinnitus began with 
acoustic trauma in service.  These conditions were incurred 
in service, warranting service connection.










ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



